Title: From Thomas Jefferson to Charles Willson Peale, 17 December 1805
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Washington Dec. 17. 05
                  
                  I have only a moment to inform you that I send by Majr. Wingate for the Philosophical society a Prickly lizard living, which I recieved from Louisiana, and a box containing the bones and mineral substances described in the inclosed letter from Dr. James Brown of Kentucky. Accept my friendly salutations.
                  
                     Th: Jefferson 
                     
                  
               